DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 12/31/2020.
The Amendments to Claims 7 and 9, filed 12/31/2020, are acknowledged and accepted.
Claims 2-6 are still withdrawn.
Claim 7 has been amended to overcome the 112 rejection. The 112 rejection has been withdrawn.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/01/2021.  An initialed copy is attached to this Office Action.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (2013/0170052) in view of Liao (2015/0364980).
Regarding claim 7, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), comprising:  a housing (21, case) having a top portion (211, upper plate) and a plurality of sidewall portions (212 sidewalls) connected to the top portion (paragraphs 0013-0015); a lens module (20, VCM) (paragraph 0014), disposed in the housing (21, case) and comprising a holder (221, first barrel portion and 222 second barrel portion) (paragraph 0016), a barrel (22, movable barrel), and an optical element (paragraph 0016 discloses the lens is received in the moving barrel 22), wherein the barrel (22, barrel) is affixed in the holder (221, first barrel portion and 222 second barrel portion) (paragraph 0016), the optical element (not shown) is affixed in the barrel (22, barrel) (paragraph 0016 discloses the lens is received in the moving barrel 22), and the holder (221, first barrel portion and 222 second barrel portion) has a connection surface and a protrusion (2213, first connection blocks) protruding from the connection surface toward the housing (21, case) (paragraph 0017 and paragraph 0021), and the protrusion (2213, first connection blocks) has a top surface facing the housing (21, case) (figure 1 and paragraphs 0017 and 0021); a driving assembly, having a coil (24, first coil assembly) and a magnet (23, magnet assembly) for driving the lens module to move relative to the housing (paragraphs 0019 and  0020); and a first resilient element (26, first elastic plate) (paragraph 0021), connecting an inner surface of the housing (21, case) with the connection surface of the holder (221, first barrel portion and 222 second barrel portion) (paragraph 0021), wherein when the lens module is in an initial position relative to the housing, the top surface of the protrusion has a height between the connection surface and the inner surface, and when the lens module moves toward the housing to a 
Yu fails to disclose a depressed structure, formed at a corner of the top portion and located adjacent to one of the sidewall portions, wherein the depressed structure is depressed toward the lens module.
Liao discloses a depressed structure (71 first top plate; Examiner notes that the housing 70 has two portions 71 and 72; portion 71 is the depressed portion of the housing), formed at a corner of the top portion (paragraph 0023 and figure 2) and located adjacent to one of the sidewall portions (figure 2), wherein the depressed structure is depressed toward the lens module (see annotated figure 2 below).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yu with the depressed portions of the housing of Liao for the purpose of aiding in the blocking of contaminants.

    PNG
    media_image1.png
    689
    503
    media_image1.png
    Greyscale

Regarding claim 8, Yu discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yu fails to disclose wherein the depressed structure and the magnet at least partially overlap when viewed along an optical axis of the lens module.
Liao discloses wherein the depressed structure (71, first top plate) and the magnet (60, magnet) at least partially overlap when viewed along an optical axis of the lens module (figure 1 and paragraphs 0022 and 0025).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yu with the depressed portions of the housing of Liao for the purpose of aiding in the blocking of contaminants.

Regarding claim 10, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the optical mechanism further comprises a quadrilateral base  forming an abutting surface located at a corner of the base, perpendicular to an optical axis of the lens module, and abutting the housing (figure 5 and paragraph 0028).
Regarding claim 11, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the optical mechanism further comprises a quadrilateral base having a bottom plate (41, seat) and a protrusion protruding from the bottom plate and toward the magnet (23, magnet assembly), wherein the protrusion forms an outer surface adjacent to the housing and substantially parallel to an optical axis of the lens module (paragraph 0028).
Regarding claim 12, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the base (41, seat) further has two protrusions (416, guiding protrusion) and a recess (415, notch), and the recess is formed between the two protrusions and corresponds to the magnet (23, magnet assembly) (paragraph 0029).
Regarding claim 13, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the recess (415, notch) forms a sloped surface that extends toward the housing to an edge of the base (paragraphs 0028 and 0029).
Regarding claim 14, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the holder (221, first barrel portion and 222 second barrel portion) further has a hollow main body and a restricting portion 2214, position blocks), the connection surface is formed on the main body, and the restricting portion protrudes outward from the main body along a 
Regarding claim 15, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the optical mechanism further comprises a conductive wire connecter to the coil, and the holder further has a leg with the conductive wire wound thereon, wherein the leg and the magnet at least partially overlap when viewed along the horizontal direction (paragraphs 0019 and 0032).
Regarding claim 16, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the magnet (23, magnet assembly) has a first height along an optical axis of the lens module, and the coil (24, first coil assembly and 25, second coil assembly) has a second height along the optical axis, wherein the first height is greater than twice the second height (paragraph 0019).
Regarding claim 17, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the connection surface is located on a side of the restricting portion, and the protrusion directly connects to the restricting portion, wherein the coil and the protrusion at least partially overlap when viewed along an optical axis of the lens module (paragraph 0019).
Regarding claim 18, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the optical mechanism further comprises a base (41, seat), a conductive member, and a second resilient element (28, second elastic plate) connecting the base with the holder (paragraph 0022), wherein the housing (21, case) is affixed to the base (41, seat) (paragraph 0028), and the conductive member is electrically connected to the coil (24, first coil assembly and 25, second coil assembly) and has an embedded portion embedded in the base, wherein the base forms a fixed surface, and the second resilient element has an end portion affixed to the fixed surface, wherein the projection 
Regarding claim 19, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the top surface of the protrusion and the limit position have a first height difference along an optical axis of the lens module, and the inner surface and the limit position have a second height difference along the optical axis, wherein the first height difference is greater than the second height difference (paragraph 0017 and 0019; figure 1).
Regarding claim 20, Yu discloses, in figures 1 and 2, an optical mechanism (100, lens module) (paragraph 0013), wherein the connection surface and the top surface have a third height difference along the optical axis, and the third height difference is greater than the second height difference (figures 1 and 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872